                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                           )   Chapter 7
 In re:                                                    )
                                                           )   Case No. 17-17361-(AIH)
 RICHARD M. OSBORNE,                                       )
                                                           )
                                 Debtor.                   )
                                                           )   Judge Arthur I. Harris
                                                           )

              APPLICATION OF KARI B. CONIGLIO, INTERIM
     CHAPTER 7 TRUSTEE, FOR AUTHORITY TO EMPLOY AND RETAIN
  VORYS, SATER, SEYMOUR AND PEASE LLP AS ATTORNEYS FOR CHAPTER 7
     TRUSTEE NUNC PRO TUNC TO THE CHAPTER 7 CONVERSION DATE

          Kari B. Coniglio, acting interim Chapter 7 Trustee (the “Trustee”, with such definition

applying to both the interim and non-interim appointment periods) in the above-captioned

Chapter 7 case (this “Chapter 7 Case”), hereby submits this Application of Kari B. Coniglio,

Interim Chapter 7 Trustee, for Authority to Employ and Retain Vorys, Sater, Seymour and Pease

LLP as Attorneys for Chapter 7 Trustee Nunc Pro Tunc to the Chapter 7 Conversion Date (this

“Application”). This Application is supported by the Declaration of Drew T. Parobek in Support

of the Application of Kari B. Coniglio, Interim Chapter 7 Trustee, for Authority to Employ and

Retain Vorys, Sater, Seymour and Pease LLP as Attorneys for Chapter 7 Trustee Nunc Pro Tunc

to the Chapter 7 Conversion Date (the “Parobek Declaration”) filed contemporaneously herewith

and attached hereto as Exhibit A, and respectfully states as follows:

                                           Relief Requested

          1.     By this Application, and pursuant to sections 327(a), 328(a) and 330 of Title 11

the United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local Bankruptcy




17-17361-aih       Doc 494     FILED 07/11/19      ENTERED 07/11/19 17:46:23            Page 1 of 12
Rules of the U.S. Bankruptcy Court for the Northern District of Ohio (the “Local Rules”), the

Trustee seeks entry of an order (the “Order”) authorizing the Trustee to employ and retain Vorys,

Sater, Seymour and Pease LLP (“Vorys”) as her counsel nunc pro tunc to the Chapter 7

conversion date of July 3, 2019 (the “Conversion Date”) to perform the legal services that will be

required during this Chapter 7 Case. The Trustee requests that the Court (as defined below)

approve the employment of Vorys under the terms and conditions set forth in this Application, as

more fully described in the Parobek Declaration.

                                    Jurisdiction and Venue

         2.    The United States Bankruptcy Court for the Northern District of Ohio (the

“Court”) has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         3.    The legal predicates for the relief sought herein are sections 327(a), 328(a) and

330 of the Bankruptcy Code; Bankruptcy Rules 2014 and 2016; and Rule 2016-1 of the Local

Rules.

         4.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.


                                          Background

         5.    On December 17, 2017, Richard M. Osborne (“Debtor”) filed a voluntary petition

for relief under Chapter 11 of Title 11 of the United States Code.

         6.    The Debtor’s bankruptcy proceeding was converted to a case under Chapter 7 of

Title 11 of the United States Code on the Conversion Date.

         7.    The Trustee was appointed Interim Trustee for the estate of the Debtor on the

Conversion Date.


                                                -2-




17-17361-aih    Doc 494      FILED 07/11/19        ENTERED 07/11/19 17:46:23          Page 2 of 12
                                            Basis for Relief

        8.      The Trustee has selected Vorys as her counsel because of the firm’s experience

and knowledge in bankruptcy (including fraudulent transfers and turnover), litigation, real

estate restructuring/disposition matters, energy transactions, finance and corporate matters.

        9.      The Trustee is a partner at Vorys, and the retention of Vorys would promote

efficiencies that are in the best interests of the estate.

        10.     There are assets belonging to the bankruptcy estate, and such assets must be

administered and disposed of by the Trustee. Generally, the Trustee requires legal counsel in

order to prepare and file pleadings, and, if necessary, litigate matters, in connection with the

turnover and liquidation of said assets.

        11.     The Trustee believes that Vorys is both well-qualified and able to represent her in

this Chapter 7 Case in an efficient and effective manner. Vorys has the resources necessary to

manage a representation of this size, complexity and scope. The Trustee requests that the Court

authorize and approve Vorys to represent her in connection with this Chapter 7 Case.

                                       Services to be Rendered

        12.     The Trustee proposes to employ Vorys to render such legal services as may be

requested by the Trustee and able to be performed by Vorys, including, without limitation:

                (a)     preparation, execution and filing of pleadings, attendance at hearings for

        the preservation, recovery and liquidation of property and/or other services incidental

        thereto, including prosecution of appropriate adversary proceedings;

                (b)     preparation of pleadings, motions, objections and applications incidental

        to the administration of the bankruptcy estate;



                                                   -3-




17-17361-aih      Doc 494      FILED 07/11/19        ENTERED 07/11/19 17:46:23         Page 3 of 12
               (c)   intervening in, or commencing upon proper application, in state or federal

      court, proceedings necessary for the preservation, recovery or liquidation of estate assets

      and the proper administration of the bankruptcy estate;

               (d)   resisting and opposing applications for reclamation and requested

      exemptions of the Debtor;

               (e)   identification of estate assets and engaging in all necessary transactional

      work necessary with respect to preservation, recovery and liquidation of same;

               (f)   providing legal advice with respect to the Trustee’s powers and duties;

               (g)   advising and representing the Trustee with respect to any sale of all,

      substantially all, or any portion of the Debtor’s assets under section 363 of the Bankruptcy

      Code, as may be appropriate;

               (h)   advising the Trustee concerning, and preparing, on behalf of the Trustee, all

      necessary applications, motions, answers, orders, reports, and other legal papers, as

      applicable;

               (i)   appearing in court to protect the interests of the Trustee;

               (j)   advising and assisting the Trustee in dealings and/or negotiations with the

      Debtor, the Debtor’s creditors, and other stakeholders;

               (k)   advising and assisting the Trustee concerning executory contract and

      unexpired lease assumptions, assignments, and rejections;

               (l)   assisting the Trustee in reviewing, estimating, and resolving claims asserted

      against the Debtor’s estate;

               (m)   advising the Trustee on bankruptcy practices and procedures and

      determinative case law;

                                               -4-




17-17361-aih    Doc 494    FILED 07/11/19       ENTERED 07/11/19 17:46:23            Page 4 of 12
               (n)     commencing, continuing, and conducting litigation necessary and

       appropriate to assert rights held by the Debtor, protect assets of the Debtor’s estate, or

       otherwise further the goal of completing a successful liquidation of the Debtor’s estate; and

               (o)     performing all other legal services for the Trustee which may be necessary

       and proper in this Chapter 7 Case.

                                Professional Fees and Expenses

         13.   Vorys intends to apply to the Court for compensation in connection with this

Chapter 7 Case on an hourly basis and reimbursement of out-of-pocket expenses, subject to

Court approval and in accordance with the applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the guidelines established by the United States Trustee for

the Northern District of Ohio, and further orders of this Court.

       14.     The Trustee proposes to pay Vorys based upon Vorys’ standard hourly rates,

which are periodically adjusted and range from $360 to $755 per hour for partners, from $215 to

$450 per hour for associates and from $135 to $285 per hour for paralegals, plus reimbursement

of actual, necessary expenses incurred by Vorys in the course of the representation.

Notwithstanding the foregoing, for purposes of this Chapter 7 Case, Vorys has agreed not to

charge more than $575 per hour for any attorney. The applicable rates for certain expected

timekeepers on this matter are set forth in the Parobek Declaration. Vorys adjusts its rates

periodically, generally on or around January 1 of each year.

       15.     The Trustee understands that, in connection with the reimbursement of reasonable

and necessary expenses, it is Vorys’ policy to charge its clients for certain expenses incurred in

connection with providing certain client services, including, among others, travel, meals,



                                                -5-




17-17361-aih    Doc 494      FILED 07/11/19       ENTERED 07/11/19 17:46:23            Page 5 of 12
lodging, photocopying, postage, vendor charges, delivery service, and other expenses incurred in

providing professional services.

       16.     Vorys will be required to apply for compensation for professional services

rendered and reimbursement of expenses incurred in connection with this Chapter 7 Case in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Rules, and any other applicable procedures and orders of the Court.

                                     Vorys’ Disinterestedness

       17.     The Trustee has reviewed the Parobek Declaration and, to the best of the

Trustee’s knowledge, Vorys and its professionals (a) are “disinterested” as that term is defined in

section 101(14) of the Bankruptcy Code and, as required by section 327(a) and referenced by

section 328(c) of the Bankruptcy Code, neither hold nor represent any interest adverse to the

Debtor or his estate and (b) except as disclosed in the Parobek Declaration, have no relevant and

disabling connection to the Debtor, its significant creditors, or certain other potential parties in

interest as set forth in the Parobek Declaration.

       18.     Vorys has informed the Trustee that it will conduct an ongoing review of its files

during this Chapter 7 Case to ensure that no disqualifying circumstances have arisen and that, if

any new facts or relationships that Vorys believes should be disclosed to the Court and the

parties in interest in the Chapter 7 Case are discovered, Vorys will file a supplemental disclosure

with the Court and serve such supplemental disclosure on the U.S. Trustee.

                        Relief Requested and Basis for Relief Requested

       19.     By this Application, and pursuant to Bankruptcy Code sections 327(a), 328(a) and

330, Bankruptcy Rules 2014(a) and 2016 and Local Rule 2016-1, the Trustee seeks the entry of



                                                    -6-




17-17361-aih     Doc 494      FILED 07/11/19         ENTERED 07/11/19 17:46:23           Page 6 of 12
an Order authorizing the retention and employment of Vorys as her counsel effective as of the

Conversion Date.

       20.        Bankruptcy Code section 327(a) provides that a trustee, subject to Court approval:

                    [M]ay employ one or more attorneys, accountants, appraisers,
                    auctioneers, or other professional persons, that do not hold or
                    represent an interest adverse to the estate, and that are
                    disinterested persons, to represent or assist the trustee in carrying
                    out the trustee’s duties under this title.

11 U.S.C. § 327(a). Pursuant to Bankruptcy Code section 328(a), the Trustee “with the court’s

approval, may employ or authorize the employment of a professional person under section

327 . . . on any reasonable terms and conditions of employment, including on a retainer, on an

hourly basis, on a fixed or percentage fee basis, or on a contingent fee basis.” 11 U.S.C.

§ 328(a).

       21.        Furthermore, Bankruptcy Rule 2014(a) requires that an application for retention

  include:

                    [S]pecific facts showing the necessity for the employment, the
                    name of the [firm] to be employed, the reasons for the
                    selection, the professional services to be rendered, any
                    proposed arrangement for compensation, and, to the best of
                    the applicant’s knowledge, all of the [firm’s] connections with
                    the debtor, creditors, any other party in interest, their
                    respective attorneys and accountants, the United States
                    trustee, or any person employed in the office of the United
                    States trustee.

  Fed. R. Bankr. P. 2014.

            22.     The Trustee submits that for all the reasons stated above and in the Parobek

  Declaration, the retention and employment of Vorys as counsel for the Trustee is warranted.

  Further, as stated in the Parobek Declaration, Vorys is a “disinterested person” within the

  meaning of Bankruptcy Code section 101(14) as required by Bankruptcy Code section

                                                   -7-




17-17361-aih       Doc 494     FILED 07/11/19        ENTERED 07/11/19 17:46:23              Page 7 of 12
  327(a), and does not hold or represent an interest adverse to the Debtor’s estate and has no

  connection to the Debtor, his creditors, or other parties-in-interest, except as disclosed in the

  Parobek Declaration.

                                Nunc Pro Tunc Relief Is Appropriate

       23.        Pursuant to the Trustee’s request, Vorys has agreed to serve as counsel for the

Trustee on and after the Conversion Date with assurance that the Trustee would seek approval of

its employment and retention nunc pro tunc to the Conversion Date, so that Vorys can be

compensated for its pre-Application services. The Trustee believes that no party in interest will

be prejudiced by the granting of the nunc pro tunc employment, as provided in this Application,

because Vorys has provided and continues to provide valuable services to the Trustee during the

interim period.

                                                Notice

       24.        Notice of this Application has been given to the office of the United States

Trustee in accordance with Bankruptcy Rule 2014 and those persons who have formally

appeared in this proceeding. In light of the nature of the relief requested herein, the Trustee

submits that no other or further notice is necessary.

                                              No Prior Request

       25.        The Trustee has not previously sought the relief requested herein from the Court

or any other court.

       26.        WHEREFORE, the Trustee respectfully requests that the Court enter the proposed

Order, substantially in the form attached hereto as Exhibit B, granting the relief requested herein

and such other and further relief as the Court deems just and proper.



                                                  -8-




17-17361-aih       Doc 494     FILED 07/11/19       ENTERED 07/11/19 17:46:23           Page 8 of 12
       Dated: July 11, 2019
                                                      Respectfully submitted,

                                                      /s/ Kari B. Coniglio________
                                                      Kari B. Coniglio (0081463)
                                                      Interim Chapter 7 Trustee
                                                      200 Public Square, Suite 1400
                                                      Cleveland, OH 44114
                                                      Tel (216) 479-6167
                                                      Fax (216) 937-3766
                                                      kbconiglio@vorys.com




                                          NOTICE

        Pursuant to Local Bankruptcy Rule 9013-1, any objection to this application must
be filed by July 25, 2019. If no response or objection is timely filed, the Court is authorized
to grant the relief without further notice.

                                                      Respectfully submitted,

                                                      /s/ Kari B. Coniglio________
                                                      Kari B. Coniglio (0081463)
                                                      Interim Chapter 7 Trustee




                                              -9-




17-17361-aih    Doc 494    FILED 07/11/19      ENTERED 07/11/19 17:46:23          Page 9 of 12
                                              Certificate of Service

        I certify that a true and correct copy of the foregoing Application of Kari B. Coniglio,
 Interim Chapter 7 Trustee, for Authority to Employ and Retain Vorys, Sater, Seymour and Pease
 LLP as Attorneys for Chapter 7 Trustee Nunc Pro Tunc to the Chapter 7 Conversion Date, along
 with the exhibits attached thereto, was served via the Courts Electronic Case Filing System on
 July 11, 2019 on the following who are listed on the Court’s Electronic Mail Notice List:


 Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
 gamend@bdblaw.com, grichards@bdblaw.com

 Alison L. Archer on behalf of Interested Party Lakeland Community College
 alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
 noland@ohioattorneygeneral.gov

 Richard M. Bain on behalf of Interested Party Zachary B Burkons
 rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

 Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
 abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

 Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
 abarnes@sandhu-law.com, bk1notice@sandhu-law.com

 Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
 rbarr@koehler.law, rbarr@koehler.law

 David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
 DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

 Kari B. Coniglio
 kbconiglio@vorys.com, mdwalkuski@vorys.com;jnorth@vorys.com;kbc@trustesolutions.net

 LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
 bknotice@clunkhoose.com

 Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
 rdibella@dgmblaw.com

 Stephen R. Franks on behalf of Creditor Bank of America, N.A.
 amps@manleydeas.com

 Stephen John Futterer on behalf of Creditor City of Willoughby
 sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

 Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
 mgazda@hendersoncovington.com

                                                          -10-




17-17361-aih        Doc 494        FILED 07/11/19           ENTERED 07/11/19 17:46:23            Page 10 of 12
 Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
 Loan Company of Youngstown, Ohio
 mgazda@hendersoncovington.com

 Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
 mhamed@kushnerhamed.com, kgross@kushnerhamed.com

 Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
 hheberlein@bdblaw.com, vgum@bdblaw.com

 Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
 dkaselak@peteribold.com, Cynthia@peteribold.com

 Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
 dkaselak@peteribold.com, Cynthia@peteribold.com

 Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
 bk@hhkwlaw.com

 Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
 jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

 Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
 mmatheney@bdblaw.com, bhajduk@bdblaw.com

 Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners'
 Association, Inc.
 bankruptcy@kamancus.com

 Kelly Neal on behalf of Creditor The Huntington National Bank
 kelly.neal@bipc.com, donna.curcio@bipc.com

 David M. Neumann on behalf of Interested Party Zachary B Burkons
 dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

 Timothy P. Palmer on behalf of Creditor The Huntington National Bank
 timothy.palmer@bipc.com, donna.curcio@bipc.com

 Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
 tpycraft@ccj.com, bowman@ccj.com

 Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

 Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

 John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
 jrutter@ralaw.com

 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com
                                                         -11-




17-17361-aih        Doc 494       FILED 07/11/19           ENTERED 07/11/19 17:46:23        Page 11 of 12
 Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
 fschwieg@schwieglaw.com

 Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
 msikora@sikoralaw.com, aarasmith@sikoralaw.com

 Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
 nsinn@bdblaw.com, grichards@bdblaw.com

 Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
 rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

 Richard J. Thomas on behalf of Plaintiff Home Savings Bank
 rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

 Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
 atomko@sandhu-law.com, bk1notice@sandhu-law.com

 Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
 toole@buckleyking.com, young@buckleyking.com

 Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
 mtucker@ulmer.com

 Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
 bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

 Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Debtor Richard M. Osborne
 Leslie@Wargo-Law.com

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov



                                                                    /s/ Kari B. Coniglio________
                                                                    Kari B. Coniglio (0081463)
                                                                    Interim Chapter 7 Trustee

                                                         -12-




17-17361-aih       Doc 494        FILED 07/11/19          ENTERED 07/11/19 17:46:23          Page 12 of 12
